The Court.

The proposition now comes up after the jury is impaneled on the presentation of the first item of testimony offered in this case. Whether that should be admitted or rejected depends on the determination of the court with respect to the true construction of the policy submitted. I have examined these eases to which course! have referred. They are not new to me, because the original Terry Case (Insurance Co. v. Terry, 15 Wall. 580) went from this cir< uit court, and the Case of Bigelow, decided in the United States supreme. court, 93 U. S. 284, remains unchanged, and the Case of Broughton, 109 U. S. 121, S. C. 3 Sup. Ct. Rep. 99, and the Case of Lathrop in 111 U. S. 612, S. C. 4 Sup. Ct. Rep. 533, do not vary the rule; for the policies in both those cases were like the original Terry Case. But where parties insert in the contract “that if the death is caused by the assured, sane or insane,” then there can be no recovery, if he committed the fatal act otherwise than accidentally. Of course, if it is accidental, it was not his act. The next question presented here is whether the use of the terms “feloniously or otherwise” are equivalent to the terms “sane or insane.” As suggested last night, the word “feloniously” ordinarily implies an intent, which might lead the court to inquire whether the party was capable of having an intent within the meaning of the law, which would leave this case as in the Terry and other like cases. The supreme court in the Case of Bigelow decided that the use of this phrase “feloniously or otherwise” was equivalent to the words “sane or insane,” so that if the assured caused his own death that was the end of the right of recovery; consequently this court has to rule out all testimony looking to the condition of the mind of the *317assured when he committed the fatal act. All testimony relating to that will have to bo ruled out, though there is an immaterial issue on that point.
The court regrets that all these matters were not disposed of by a demurrer to the petition, hut for reasons of his own the counsel prefers this mode, which is a lawful mode. The result of it is, under the pleadings as they stand before the court, the assured, George M. Eiley shot himself, and death followed. That ends the case. If he did so, no beneficiary under the policy can recover. This policy is different from a great many others where other questions are open. He chose to take out a policy in a mutual society whereby, if he killed himself, “sane or insane,” no matter under what circumstances, and he chose to kill himself, no recovery could be had under the policy.